Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/21/21 was filed after the mailing date of the application on 5/29/20.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


1.	Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites receiving an artifact; extracting features from the artifact and populating a vector. 
The limitation of extracting features from the artifact and populating a vector and inputting the vector into an anomaly detection model, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “computer-implemented,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “computer-implemented” language, “extracting” in the context of this claim encompasses the method removes features from the artifact and populating a vector. Similarly, the limitation of inputting the vector into an anomaly detection model, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the “computer-implemented” language, “inputting” in the context of this claim encompasses the method inputting the vector into an anomaly detection model, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using a processor to perform both the extracting and inputting steps. The processor in both steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of ranking information based on a determined amount of use) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform both the extracting and inputting steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sadaghiani (US Patent 10339472).

As per claims 1 and 19-20: A computer-implemented method comprising:
receiving an artifact; extracting features from the artifact and populating a vector (Claim 16; receiving, via the application programming interface, one or more requests by an online service provider for one or more machine learning scores);
inputting the vector into an anomaly detection model comprising a deep generative model to generate a first score, the first score characterizing the artifact as being malicious or benign to access, execute, or continue to execute; inputting the vector into a machine learning-based classification model to generate a second score, the second score characterizing the artifact as being malicious or benign to access, execute, or continue to execute (Claim 16; generating a first score distribution for an active machine learning model and a second score distribution for a nascent machine learning model based on a same input dataset; acquiring quantiles data from each of the first and second score distributions);
	modifying the second score based on the first score to result in a final score (Claim 16; transforming the nascent machine learning model to a calibrated machine learning model by applying the monotonic remapping function to the second score distribution of the nascent machine learning model); and
	providing the final score to a consuming application or process (claim 16; wherein in response to obtaining the one or more machine learning scores, performing by the online service provider one or more of automatically approving, holding, and cancelling an activity or an online transaction associated with the digital event data based on a comparison of the one or more machine learning score to an online service provider-specific score threshold to neutralize a digital threat associated with the activity or the online transaction).
As per claims 2: The method of claim 1, wherein the deep generative model is a likelihood- based model (col 3, lines 1-7; machine learning models used to predict a likelihood of digital fraud and/or digital abuse).
As per claims 3: The method of claim 2, wherein the likelihood-based model comprises a variational autoencoder (Col 7 lines 12; auto-encoder method). 
As per claims 4: The method of claim 2, wherein the likelihood-based model comprises a normalizing flow (col 10, lines 22-25; collecting digital threat scores, functions to collect sample digital threat scores generated by an incumbent digital threat machine learning (ML) model. Specifically, during a normal course of operating the incumbent digital threat ML model).
As per claims 5: The method of claim 1, wherein the anomaly detection model forms part of an ensemble of models including at least one machine learning model selected from a group consisting of: a logistic regression model, a neural network, a convolutional neural network, a recurrent neural network, a generative adversarial network, a support vector machine, a random forest, or a Bayesian model (Col 7 lines 1; Bayesian belief network).
As per claims 6: The method of claim 1 further comprising:
reducing features in the vector prior to the vector being input into the anomaly detection model using a feature reduction operation (Col 6, lines 45-50; The ensembles of machine learning models may employ any suitable machine learning including one or more of: supervised learning (e.g., using logistic regression, using back propagation neural networks, using random forests, decision trees, etc.)).
As per claims 7: The method of claim 6, wherein the feature reduction operation comprises random projection or feature hashing (Col 6, lines 45-50; The ensembles of machine learning models may employ any suitable machine learning including one or more of: supervised learning (e.g., using logistic regression, using back propagation neural networks, using random forests, decision trees, etc.)).
As per claims 8: The method of claim 6, wherein the feature reduction operation comprises deterministic or stochastic principal component analysis (Col 7 lines 13; principal component analysis). 
As per claims 9: The method of claim 1, wherein the modifying comprises combining the first score and the second score (Claim 16; generating a first score distribution for an active machine learning model and a second score distribution for a nascent machine learning model based on a same input dataset; acquiring quantiles data from each of the first and second score distributions).
As per claims 10: The method of claim 1, wherein the modifying comprises overriding the second score when the first score is above a threshold (Col 9, lines 10-15; The maximum distribution variance threshold may be a predetermined value or a dynamic value determined based at least on a count of digital threat score values that make up the score distributions for the target and successor models. The lower the count, the greater the dynamic variance threshold may be and the higher the count of digital threat score, the lower the dynamic variance threshold may be).
As per claims 11: The method of claim 10 further comprising:
replacing the second score with a baseline score as the final score (claim 16; wherein in response to obtaining the one or more machine learning scores, performing by the online service provider one or more of automatically approving, holding, and cancelling an activity or an online transaction associated with the digital event data based on a comparison of the one or more machine learning score to an online service provider-specific score threshold to neutralize a digital threat associated with the activity or the online transaction).
As per claims 12: The method of claim 1, wherein the modifying comprises applying a weight to the second score that is variable and based on the first score (claim 16; wherein in response to obtaining the one or more machine learning scores, performing by the online service provider one or more of automatically approving, holding, and cancelling an activity or an online transaction associated with the digital event data based on a comparison of the one or more machine learning score to an online service provider-specific score threshold to neutralize a digital threat associated with the activity or the online transaction).
As per claims 13: The method of claim 1, wherein there are a plurality of vectors and there are a plurality of classification models and wherein the model comprises applying a varying weight to each of the classification models based on the first score (claim 16; wherein in response to obtaining the one or more machine learning scores, performing by the online service provider one or more of automatically approving, holding, and cancelling an activity or an online transaction associated with the digital event data based on a comparison of the one or more machine learning score to an online service provider-specific score threshold to neutralize a digital threat associated with the activity or the online transaction).
As per claims 14: The method of claim 1, wherein the modifying comprises applying a weight to the second score that is variable and based on the first score and combining the weighted second score with a baseline score (Claim 16; generating a first score distribution for an active machine learning model and a second score distribution for a nascent machine learning model based on a same input dataset; acquiring quantiles data from each of the first and second score distributions).
As per claims 15: The method of claim 1, wherein the modifying comprises:
transmitting the vector to a second classification model for classification when the first score is above a threshold, wherein an output of the second classification model is used to generate the final score (Claim 16; generating a first score distribution for an active machine learning model and a second score distribution for a nascent machine learning model based on a same input dataset; acquiring quantiles data from each of the first and second score distributions).
As per claims 16: The method of claim 15, wherein the more second classification model is more computationally intensive than the classification model (Col 17, lines 4-6; test a behavior of the calibrated successor model to confirm that the classification accuracy of the calibrated successor model is improved relative to a classification accuracy of the prior or incumbent model).
As per claims 17: The method of claim 15, wherein the second classification model is executed by a computing device also executing the classification model (Col 17, lines 4-6; test a behavior of the calibrated successor model to confirm that the classification accuracy of the calibrated successor model is improved relative to a classification accuracy of the prior or incumbent model).
As per claims 18: The method of claim 15, wherein the second classification model is executed by a computing device remote from a computing device executing the classification model (Col 17, lines 4-6; test a behavior of the calibrated successor model to confirm that the classification accuracy of the calibrated successor model is improved relative to a classification accuracy of the prior or incumbent model).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D BROWN whose telephone number is (571)270-1472. The examiner can normally be reached 730-330pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on 571-272-6798. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY D BROWN/Primary Examiner, Art Unit 2433